 1
 2
 3
 4
 5                                UNITED STATES DISTRICT COURT

 6                              EASTERN DISTRICT OF CALIFORNIA

 7                                          FRESNO DIVISION

 8
                                      )                  Case No. 1:19-cv-000347-SAB
 9   PIEW CHONSOONGNERN,              )
                                      )                  ORDER RE STIPULATION TO
10            Plaintiff,              )                  VOLUNTARY REMAND PURSUANT TO
                                      )                  SENTENCE FOUR OF 42 U.S.C. § 405(g)
11       vs.                          )                  AND ENTRY OF JUDGMENT FOR
                                      )                  PLAINTIFF
12                                    )
     COMMISSIONER OF SOCIAL SECURITY, )
13                                    )                  (ECF No. 17)
                                      )
14            Defendant.              )
                                      )
15
16            On December 9, 2019, the parties to this action filed a stipulation to remand this action

17   for further administrative action.

18            Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,
19   this action is remanded to the Commissioner of Social Security for further proceedings consistent
20   with the terms of the stipulation. IT IS FURTHER ORDERED that judgment be entered in favor
21   of Plaintiff Piew Chonsoongnern and against Defendant Commissioner of Social Security. The
22   Clerk of the Court is directed to CLOSE this action.
23
24   IT IS SO ORDERED.
25   Dated:     December 9, 2019
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28


                                                   1
